NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted August 30, 2022 *
                              Decided September 8, 2022

                                        Before

                      DIANE S. SYKES, Chief Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      DIANE P. WOOD, Circuit Judge

No. 21-2643

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff-Appellee,                         Court for the Southern District of Illinois.

      v.                                         No. 09–CR–40069–JPG

WALTER G. SANDERS, JR.,                          J. Phil Gilbert,
    Defendant-Appellant.                         Judge.

                                      ORDER

       Walter Sanders appeals the denial of his motion for a sentence reduction under
the First Step Act. He argues that the district court procedurally erred by failing to
calculate his new guideline range. Because Sanders received the statutory minimum
prison term, however, any error was harmless; we thus affirm.



      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-2643                                                                          Page 2

       As relevant to this appeal, Sanders pleaded guilty in 2010 to distributing crack
cocaine, for which he faced a statutory minimum sentence of 240 months in prison.
See 21 U.S.C. § 841(a)(1), (b)(1)(A) (2010). In sentencing Sanders, the judge calculated a
guideline range of 292 to 365 months based on an offense level of 37 and a criminal
history category of IV. The government and the probation office had proposed a
criminal history category of VI, yielding a guideline range of 360 months to life. The
judge rejected that designation because it “overrepresented” Sanders’ criminal
background. He sentenced Sanders to 300 months in prison.

        Four years later, in 2014, the judge granted the parties’ agreed motion to reduce
Sanders’ sentence based on an amendment to the Guidelines. He adopted the parties’
calculation of Sanders’ amended guideline range based on a new offense level of 35
and, as the judge originally determined, a criminal history category of IV. The agreed-
upon range was 235 to 292 months in prison. The judge then reduced Sanders’ sentence
to the statutory minimum of 240 months. See 21 U.S.C. § 841(b)(1)(A) (2014). (Because
the statutory minimum was 240 months in prison, it determined the lowest possible
sentence, see United States v. Gibbs, 578 F.3d 694, 695 (7th Cir. 2009), and according to the
Sentencing Table, U.S.S.G. Ch. 5, Pt. A, the top of the range was 293, not 292, months.)

        In 2019, Sanders moved to reduce his sentence further under Section 404(b) of the
First Step Act of 2018, Pub. L. No. 115-391, § 404(b), 132 Stat. 5194 (2018). This section
retroactively applied the lower penalties enacted in the Fair Sentencing Act, Pub. L. No.
111–220, 124 Stat. 2372 (2010), to defendants who, like Sanders, committed covered
offenses before August 2010. The government opposed the request. It attached a
worksheet from the probation office stating that the statutory minimum remained 240
months, the offense level had decreased to 33, and the criminal history category should
be VI (not IV, as the parties proposed and the court applied in 2014). These criteria
yielded a proposed guideline range of 240 to 293 months.

       The judge denied the motion. He noted that Sanders was eligible for relief
because the Fair Sentencing Act modified the penalties for his statute of conviction,
21 U.S.C. § 841(b)(1)(A). See United States v. Shaw, 957 F.3d 734, 739 (7th Cir. 2020). But
the judge reasoned that the sentencing factors under 18 U.S.C. § 3553(a) weighed
against a second sentence reduction. Specifically, the judge noted, Sanders had
purchased large quantities of cocaine with a coconspirator, he was known as the
“biggest crack cocaine dealer” in his area, and his statutory minimum had not changed.
Before applying these sentencing factors, the judge did not refer to or adopt the
No. 21-2643                                                                        Page 3

government’s proposed guideline range of 240 to 293 months. The judge instead
referred to his 2014 order granting the parties’ joint motion to reduce Sanders’ sentence.

       On appeal Sanders argues that the judge improperly denied his motion.
Although the parties agree that the offense level is now 33, Sanders contends that the
court procedurally erred by not specifying his criminal history category or the guideline
range that it relied upon. The reference to the 2014 order is of no help, he insists,
because the offense level in that order no longer applies to him.

        We review questions about proper sentencing procedures de novo. United States
v. Fowowe, 1 F.4th 522, 526 (7th Cir. 2021). A judge’s discretionary determination
whether to grant a motion under Section 404(b) must be informed by a calculation of the
advisory sentencing range. United States v. Corner, 967 F.3d 662, 665–66 (7th Cir. 2020)
(citing Gall v. United States, 552 U.S. 38, 51 (2007)) (analogizing procedural requirements
on First Step Act motion to requirements at sentencing, such as calculation of guideline
range). But any errors in calculating the advisory guideline range are subject to
harmless error analysis. United States v. Shelton, 905 F.3d 1026, 1031 (7th Cir. 2018).

       We see no reversible error. We will assume that, under Corner, the judge wrongly
did not compute Sanders’ guideline range, but any error is harmless. In 2014, Sanders
agreed to a criminal history category of IV, so he is bound to that concession.
See United States v. Robinson, 964 F.3d 632, 639–40 (7th Cir. 2020) (explaining that
agreement to drug quantity removed issue from the case). That category combined with
the uncontested, new offense level of 33 yields an advisory range of 188 to 235 months.
See U.S.S.G. Ch. 5, Pt. A (sentencing table). But the statutory minimum prison term that
the government identified in the district court, and that Sanders did not contest, was
240 months. Sanders therefore gave the judge no reason or authority to sentence him to
below 240 months; likewise, any lower guideline range could not have benefited him.
See U.S.S.G. § 5G1.1(b) (“Where a statutorily required minimum sentence is greater
than the maximum of the applicable guideline range, the statutorily required minimum
sentence shall be the guideline sentence.”)

        We conclude with an observation about recent caselaw. In 2020, we decided that
the Illinois conviction that the district judge relied on to enhance Sanders’s statutory
minimum to 240 months no longer counts as a predicate “felony drug offense” for a
sentencing enhancement under 21 U.S.C. § 841(b)(1)(C). United States v. Ruth, 966 F.3d
642, 650 (7th Cir. 2020); see also United States v. McSwain, 25 F.4th 533, 539 (7th Cir.
2022). Had Sanders raised this development with the judge when presenting his motion
No. 21-2643                                                                         Page 4

under Section 404(b) of the First Step Act, the judge could have considered whether
Ruth lowered his statutory minimum prison term below 240 months, potentially
providing him with more sentencing relief. See Concepcion v. United States, 142 S. Ct.
2389, 2404 (2022); United States v. Fowowe, 1 F.4th 522, 531–32 (7th Cir. 2021). If Sanders
now brings a different motion for sentencing relief and raises this issue under Ruth, we
leave it to the district judge to decide whether (a) the issue warrants recruitment of
counsel and (b) if the limitation in Section 404(c) of the First Step Act, which may
preclude a court from considering a new motion under the Section 404(b) of the Act if a
previous motion was denied, applies to the new motion that Sanders brings. But, to
repeat, on the current record no reversible error occurred.

                                                                               AFFIRMED